                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 Michael Dewayne Clark,               )              JUDGMENT IN CASE
                                      )
             Petitioner,              )               1:19-cv-00236-MR
                                      )            1:18-cr-00017-MR-WCM
                 vs.                  )
                                      )
 USA,                                 )
                                      )
           Respondent.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 23, 2019 Order.

                                               August 23, 2019
